Citation Nr: 1723172	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck.

2. Entitlement to service connection for a lung disorder.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. on November 27, 2013. However, the Veteran did not report to the hearing, and has not provided a timely explanation for his absence. As such, his request for a hearing is deemed withdrawn. See C.F.R. § 20.703(2016).

In September 2016, the Board remanded the issues on appeal for additional development. The Board notes that the RO issued a premature SSOC and is still in the process of conducting further development for whether new and material evidence has been received for service connection for residuals of a gunshot wound and entitlement of service connection for a lung disorder. However, the issue of entitlement to an increased rating for diabetes mellitus is ripe for adjudication and the Board finds that although a premature SSOC was issued, there is no effect on the Veteran's increased rating claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a gunshot wound, to include scars on the lower lip and left side of the neck and entitlement to service connection for a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus, type II has not required insulin and restricted diet or oral hypoglycemic agent and restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In September 2009 a letter from the RO provided notice of the evidence required to substantiate the claim for an increased rating for diabetes mellitus. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's post-service VA treatment records. As noted in the introduction the RO is conducting further development to complete the record for the Veteran's service treatment records. However, since the Veteran is already service connected for diabetes mellitus and the majority of the Veteran's service treatment records are of record the Board finds that additional delay is unnecessary for the purpose of the Veteran's increased rating claim. 

The Veteran underwent a VA diabetes mellitus examination in October 2009, and July 2015, and a supplemental examination in January 2017. These examinations are of record.  

As noted in the introduction, the claim has been remanded for further development. However, in reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue. See Dyment v. West, 13 Vet. App. 141 (1999).

II. Increased Rating Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran was service connected for diabetes mellitus, type II in May 2009. The Veteran was granted a disability rating of 10 percent under Diagnostic Code 7913. 

Under Diagnostic Code 7913, a 10 percent evaluation is assignable where diabetes mellitus is manageable by restricted diet. A 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet. A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913 (2016).

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered to be part of the diabetic process under DC 7913. Id.

A review of the Veteran's VA post-service medical records show no indication that the Veteran was prescribed an oral hyperglycemic agent or insulin since May 2009. In February 2015, the Veteran received treatment at a VA facility with complaints of feeling like he would pass out and he stated that he thought he was diabetic. However, the Veteran did not indicate any medication that he was taking. 

There is no indication in the record that a private physician prescribed the Veteran with an oral hyperglycemic agent or insulin. 

The Veteran underwent a VA examination in October 2009. The examiner diagnosed the Veteran with diabetes type II. The examiner stated that the Veteran did not take medication for treatment. 

The Veteran had another VA examination in March 2012. The Veteran reported that he had had type II diabetes for 30 to 40 years. He stated that he controlled the condition with diet. 

The Veteran had another VA examination in July 2015. The examiner stated that the Veteran was undergoing no treatment for his diabetes. During the examination the Veteran stated that he had had diabetes mellitus since 1980. He further stated that he was not currently prescribed any medication. The examiner noted that the Veteran's last medication was metformin, but was discontinued in February 2015.   

In January 2017, VA provided an addendum opinion to the July 2015 examination report. The examiner stated that the July 2015 note that Veteran's prescription of metformin ending in February 2015 was a statement by the Veteran, not a finding. The examiner stated that after reviewing the Veteran's VA post-treatment records he found no documentation of receiving metformin or oral hypoglycemic agents. The examiner concluded that if the Veteran had been given an oral hypoglycemic agent from the private sector then that information was not available to the examiner. 

The Veteran's statement that he was prescribed metformin and it was discontinued in February 2015 is competent. However, the statement is not credible. There are no records of the Veteran prescribed metformin or any other type of oral hypoglycemic agent in the available medical records. The Veteran received treatment in February 2015 stating he thought he was diabetic but did not indicate medication for his diabetes.  A person who was prescribed a medication to control diabetes mellitus would likely tell medical providers about that medication if he sought treatment for symptoms of diabetes. Therefore, the Veteran's statement that he had a prescription of metformin until February 2015 is not supported by the record and therefore not credible evidence of such. 

Therefore, the evidence throughout the appeal period shows that the Veteran's diabetes mellitus, type II demonstrate that the Veteran has controlled his condition with restricted diet only. There is no evidence credible evidence that the Veteran controls his diabetes with an oral hypoglycemic agent or insulin.  A 20 percent disabling rating requires that the diabetes condition be controlled with restricted diet and an oral hypoglycemic agent or restricted diet and insulin. Because the Veteran controls his diabetes with restricted diet only, he is not entitled to a 20 percent rating, and is accurately rated at 10 percent. 



ORDER

Entitlement to an initial disability rating in excess of 10 percent service-connected diabetes mellitus is denied.  


REMAND

A remand is required again in this case for the remaining two issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

On March 8, 2017, the RO issued a supplemental statement of the case (SSOC). On March 9, 2017, the RO returned this appeal to the Board and it resumed its place on the docket. On March 16, 2017, the RO stated that the SSOC was completed prematurely. The RO stated that it had yet to fully comply with the Board's September 2016 remand in relation to whether new and material evidence has been received for service connection for residuals of a gunshot wound and entitlement of service connection for a lung disorder. The RO is still in the process of further development, having made a request for service treatment records in May 2017. The AOJ will furnish a SSOC if a material defect in a prior SSOC is discovered. 38 C.F.R. § 19.31 (b) (2) (2016). Issuing a premature SSOC before fully complying with a Board remand is a material defect. Therefore, a remand is warranted to allow the RO to complete its development and issue a SSOC, after fully complying with the Board's September 2016 remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the electronic claims file to ensure that all of the development is completed as requested in the September 2016 Board remand, and arrange for any additional development, if needed following the receipt of any additional relevant records on remand. Then readjudicate the remaining claims on appeal. If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


